DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.

This application is a CON of 14/486,038 (now US 9,652,547), which is CON of 12/960,976 (now US 8,856,115), with provisional 61/267,412, filed 12/07/2009.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 02/08/2021 have been entered.

Claims 1-8, 11-18 are presented for examination. Claims 9-10, 19-20 are canceled. Claims 1, 11 are amended.

Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following is the analysis per MPEP §2106.

Step 2A, Prong 1:
“Selecting at least one general query from the list of general queries and at least one local query from the list of local queries for inclusion in a blended list of queries” is a type of mental step. The specification describes a general query as a word or phrase obtained “using conventional means” – examples of which include a country (and potentially state), or a store name with no geographic modifier (see ¶¶24, 32, 39, 40; Fig. 4, ele. 406, 404). In paragraph 24, local queries are described as potentially comprising more granular locations, such as city, county, population center, block, street, or address. The examples provided in the specification are easily discernable by a human, reading. For example (derived on material from ¶¶24, 39), a human may easily recognize a non-geographic or country-level word or phrase (i.e. “DMV USA” or “Lowes”) or a more geographically specific word or phrase (i.e. “DMV Las Vegas” or “Lowes Birmingham”). 

“Determining a presentation order of the blended list of queries, including placing a local query that is a more specific version of a general query immediately next to the general query, the local query and the general query referring to a same name” is a type of mental process – performable in the mind or with the aid of pen and paper. The BRI of the claim requires only two words or phrases (queries): a general and a local. The language “immediately next to” does not appear in the specification, but paragraph 40 broadly describes the placement language as the local query being either “above or directly below the general query.” A person can easily determine that one word or phrase should be placed above or below another phrase. Additionally with respect to the “same name” caveat, the DMV example above is in accordance with the only supporting material from the specification, of queries with a word in common (i.e. the DMV examples of ¶39, the Home Depot examples of ¶40). These word or phrases are easily, mentally understandable by humans (i.e. reading entries in a yellow-page or business directory). 

The limitation pieces relating to retrieval of queries “based on the query stem” and “related to a location” are examples of general search or look-up, which are performable in the mind. A person reading through a business directory or yellow-page type book (associated with a city, region, or state) can mentally scan through an alphabetized list, determining where to look based on the first letter or letters of the item of interest (i.e. flipping to the D section, then skimming down from DL to DM, and finally DMV). 

Step 2A, Prong 2:
The claim contains several generic computing elements or functions: search engine and query input field, user interface, client device, one or more processors – all recited at a high level of generality. 

The acts of receiving, obtaining, and presenting are examples of insignificant, extra-solution activity (i.e. mere data gathering or output, MPEP 2106.05(g)). 

The caveat of “before receiving an input submitting the query stem as a query to the search engine” is also an example of mere data gathering type insignificant extra-solution activity, such as selecting a particular data source or type (in this case a query stem as opposed to a fully entered query) to be manipulated (see MPEP 2106.05(g)(3), bullet 2). 

Step 2B
In accordance with the PEG, limitations described as insignificant extra-solution activity must also be well-understood, routine, or conventional (using Berkheimer level evidence). Regarding the general actions of receiving, obtaining, and presenting, see MPEP 2106.05(d)(II) (i.e. receiving/transmitting over a network, storing/retrieving from memory).




Claim Rejections - 35 U.S.C. §103

The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 11, 16 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Thiesson et al., US 2007/0255552, in view of Wailes, et al., US 2007/0088897, in further view of Forstall, et al., US 2006/0206454.

As to claim 1, Thiesson teaches a computer-implemented method comprising:
receiving, via a search engine query input field of a user interface presented on a client device, a query stem;
(Thiesson ¶¶39-44 teach a computer system interface for a user to input a query search string, character-by-character, to generate a candidate list of suggested queries that a user can select to perform a search)
before receiving an input submitting the query stem as a query to the search engine:
Thiesson at Title, Abstract and Background ¶¶1-5 teach “word wheeling,” a term of art that means producing a list of search alternatives, a list that changes instantly with every user keystroke, thereby expanding the search word “stem” character-by-character without ever requiring the user to press “enter” to submit a completed search string.
obtaining, by one or more processors, a list of general queries based on the query stem;
the most general queries/elements move towards the root of the tree 200 (e.g. queries of interest to a substantially large demographic group of users; such as a continent or a country, Thiesson ¶¶23-25 and Thiesson Fig. 2 teaches “word wheeling” as applied to web search by producing lists of general and local queries that a user can select. The lists are shown as linked nodes of a tree hierarchy in Thiesson Fig. 2. At the top of the tree, lists begin with most generalized queries, like countries or continents. Going down the lists, each query is more and more localized, like cities then neighborhoods at the leaves of the tree. So a “list of general queries” tend toward the root, the top of the tree. Please see also Thiesson ¶31. Each leaf is a specific location, so each branch, from the leaf to the top, represents a single list.
obtaining, by one or more processors, a list of local queries based on the query stem and related to a location of the client device;
based on criteria such as location of user … queries of interest to a substantially smaller demographic group of users (e.g., a city, neighborhoods in a city, and the like) reside at lower portions of the tree, Thiesson ¶¶23-25 and Thiesson Fig. 2 illustrates lists of local queries tending toward the bottom the tree. Please see also Thiesson ¶31.
selecting at least one general query from the list of general queries and at least one local query from the list of local queries for inclusion in a blended list of queries;
blending of [search query suggestions] with varying degrees of locality [that include] the path from a leaf in the tree (the specific demographic location) to the root of the tree (the generic demographic location shared by all), Thiesson ¶¶38-39 and Thiesson Fig. 6 discloses selecting some queries that are generalized and some queries more localized, to form a candidate list, which is a “blended list” that blends varying degrees of locality.
(disclosed also by Thiesson ¶23: enable local word wheeling and/or local web search--via blending [search query suggestions] from local language models of varying demographic granularity.)
determining a presentation order of the blended list of queries,
candidate list can be displayed to the user … interface 602 can provide the candidate list of expanded data … to a user, to an input device, Thiesson ¶44 teaches that the blended list, i.e., Thiesson’s candidate list, is displayed for presentation as reordered by the promotion algorithms disclosed in Thiesson ¶¶27-37, and as selected for blending by the localized language model component 606 of Thiesson Fig. 6
the local query and the general query referring to a same name;
Thiesson ¶29 teaches general query “pizza” and specific local version “Joe’s pizza joint” [same name pizza]
and presenting the selected queries via the user interface, in accordance with the determined presentation order.
Thiesson ¶44 teaches that the selected candidate list of queries, in display sequence, can be displayed for selection by the user to perform a search. The candidate list discloses the presentation order.

However, Thiesson may not teach explicitly every element of the following limitations as disclosed by Wailes:
determining a presentation order of the blended list of queries, including placing a local query that is a more specific version of a general query immediately next to the general query;
Wailes ¶37 teaches displaying auto-complete selections of previously saved locations in Fig. 11. At Fig. 11, “Dana Wagner” is listed in the stem-expansion list with a street address (as the local query), and “Dave Ross” is listed with a city address (as the general query), shown immediately next to each other, the street-address query immediately above the city-address query. As to the term “version,” it is not defined in the original specification but is broadly interpreted with its ordinary meaning; in the claim context, “version” is interpreted as referring to the geographic scope of the query; i.e., a city-specific query version vs. a street-address-specific query version.

Thiesson and Wailes are analogous art because they are in the same field of endeavor, location-related queries. It would have been obvious to one of ordinary skill in the art, at the time obvious at the time the invention was made, to modify Thiesson’s location-related auto-complete with Wailes’ graphical map displays for a user to visually relate the geography view of the locales of interest, especially the user’s location. The suggestion/motivation to combine is to assist a user who considers traveling to locations selected from the queries, to avoid the “drawback of the conventional map applications … [that] involves printing multiple maps and their corresponding driving directions on multiple pages of paper … not only time-consuming but also a waste of resources” (Wailes ¶4).

Also, Thiesson may not teach explicitly every element of the following limitations as disclosed by Forstall:
and unrestricted to a geographic location;
Forstall ¶32 teaches auto-completion based on user input stemming, but selection for auto-completion may be determined from a standard dictionary or personalized user history rather than geographic location [Thiesson ¶29 arguably suggests the limitation implicitly with “pizza” for the general query]

Thiesson and Forstall are analogous art because they are in the same field of endeavor, computer query expansion methods. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Thiesson’s location-related auto-complete with Forstall’s time-based auto-completion trigger delay to improve performance when bandwidth is limited. The suggestion/motivation to combine is efficiency, because “use of a time based trigger is advantageous for conserving network resources” (Forstall ¶43).

	As to claim 6, the combination of Thiesson and Wailes and Forstall teaches the computer-implemented method of claim 1. Thiesson further teaches further comprising: determining popularity metrics for queries on the list of general queries and on the list of local queries; wherein selecting the at least one general query from the list of general queries and at least one local query from the list of local queries includes is based at least in part on the popularity metrics.
selecting some of the suggested queries from among the general queries and the local queries based on popularity of the general queries and specific queries in an area corresponding to the general location and specific location: Thiesson ¶30, disclosing selecting the k-best matches based on frequency, or popularity, and Thiesson ¶38, disclosing the blending of search query suggestions with varying degrees of locality that include the path from the leaf, or most specific locality, to the root of the tree, or the most general location shared by all, i.e. the k-best matches can include both general location queries and specific location queries.

	As to claim 11, it is rejected on the same grounds as claim 1, but in addition, Thiesson ¶52 and Fig. 9 and Fig. 10 teach a system comprising one or more computers programmed to perform operations.

	As to claim 16, it is rejected on the same grounds as claim 6.

Claims 2-3, 12-13 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Thiesson et al., US 2007/0255552, in view of Wailes, et al., US 2007/0088897, in further view of Forstall, et al., US 2006/0206454, in further view of Ramsey, US 2010/0241624.

	As to claim 2, the combination of Thiesson and Wailes and Forstall teaches the computer-implemented method of claim 1. However, Thiesson and Wailes and Forstall may not teach explicitly every element of the following limitations as disclosed by Ramsey: wherein placing the local query that is the more specific version of the general query immediately next to the general query includes placing the local query directly below the general query.
Ramsey ¶20 and Ramsey Fig. 4B teach juxtaposing results adjacent to each other in one display, and interchanging their order for another display; Ramsey ¶36 teaches vertical placement, i.e., one directly below the other.

Thiesson and Ramsey are analogous art because they are in the same field of endeavor, query refinement. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method k-best matches algorithm of Thiesson to include interchangeable displays of Ramsey because by “interchanging the positions of various pairs of search results, position-bias-free user preferences may be obtained” (Ramsey ¶38). The suggestion/motivation to combine is to provide the most relevant queries to the user.

	As to claim 3, the combination of Thiesson and Wailes and Forstall teaches the computer-implemented method of claim 1. However, Thiesson and Wailes and Forstall may not teach explicitly every element of the following limitations as disclosed by Ramsey: wherein placing the local query that is the more specific version of the general query immediately next to the general query includes placing the local query directly above the general query.
Ramsey ¶20 and Ramsey Fig. 4B teach juxtaposing results adjacent to each other in one display, and interchanging their order for another display; Ramsey ¶36 teaches vertical placement, i.e., one directly above the other.

	As to claim 12, it is rejected on the same grounds as claim 2.
	As to claim 13, it is rejected on the same grounds as claim 3.

Claims 4, 7, 14, 17 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Thiesson et al., US 2007/0255552, in view of Wailes, et al., US 2007/0088897, in further view of Forstall, et al., US 2006/0206454, in further view of Dumon et al., US 2010/0262495.

	As to claim 4, the combination of Thiesson and Wailes and Forstall teaches the computer-implemented method of claim 1. However, Thiesson and Wailes and Forstall may not teach explicitly every element of the following limitations as disclosed by Dumon: further comprising selecting a fixed number of queries from the list of local queries prior to selecting any number of queries from the list of general queries.
Dumon ¶40 teaches intermingling groups of different items according to a predefined ratio on a search results page; the ratio calculates into a fixed number when given any display page size.

Thiesson and Dumon are analogous art because they are in the same field of endeavor, query refinement. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method k-best matches algorithm of Thiesson to include promotion and demotion in the ordering of display lists as disclosed by Dumon to provide alternative means for adjusting list rankings. The suggestion/motivation to combine is to provide the most relevant queries to the user.

	As to claim 7, the combination of Thiesson and Wailes and Forstall teaches the computer-implemented method of claim 6. Thiesson ¶30 further teaches explicitly a popularity metric of the local query to a popularity metric of the corresponding general query as noted above. However, Thiesson and Wailes and Forstall may not teach explicitly every element of the remaining limitations as disclosed by Dumon: wherein determining a presentation order of the blended list of queries includes promoting a local query included in the blended list of queries in response to determining that a ratio of a popularity metric of the local query to a popularity metric of the corresponding general query exceeds a certain threshold.
Where general and local queries are suggested implicitly as related classes that are analogous to Dumon’s auction and fixed priced related classes: Dumon ¶¶50-56 teach promoting or demoting based on a popularity threshold, a weighting factor that varies with a ratio of views, which indicate popularity; Dumon ¶70 further teaches promoting/demoting based on a threshold view count to reclassify known and unknown categories, also analogous to categories of general and local queries, the combination of Dumon’s popularity threshold and ratio functions would be obvious to apply to the structures of Thiesson’s local and general query, to a person having ordinary skill in the art.

	As to claim 14, it is rejected on the same grounds as claim 4.
	As to claim 17, it is rejected on the same grounds as claim 7.

Claims 5, 8, 15, 18 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Thiesson et al., US 2007/0255552, in view of Wailes, et al., US 2007/0088897, in further view of Forstall, et al., US 2006/0206454, in further view of Ortega et al., US 7,774,002.

	As to claim 5, the combination of Thiesson and Wailes and Forstall teaches the computer-implemented method of claim 1. However, Thiesson and Wailes and Forstall may not teach explicitly every element of the following limitations as disclosed by Ortega: further comprising:
selecting, from the list of local queries, a query that is most specific to a local area corresponding to the location of the client device;
Ortega 7:28-50 biases searches for local relevance (NOTE: “highly specific to a local area” for examination purposes is interpreted to mean, “more specific to a local area than the other local queries in the list”) Ortega 6:40-47 biases searches for local specificity as well as frequency history.
wherein determining the presentation order of the blended list of queries includes placing the selected query at the top of the blended list of queries.
Ortega 4:31-39 gives highest rank to a combination of past frequency and location specificity; i.e., promotes the query to the top of the list.

Thiesson and Ortega are analogous art because they are in the same field of endeavor, location based query processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the method of Thiesson to relevance ranking of Ortega, to allow the most common searches for a location to be displayed. The suggestion/motivation to combine is to present the most relevant information to the user.

	As to claim 8, the combination of Thiesson and Wailes and Forstall teaches the method of claim 6. However, Thiesson and Wailes and Forstall may not teach explicitly every element of the following limitations as disclosed by Ortega: wherein determining the popularity metrics includes, for a given query, determining a ratio between a number of previously submitted queries which match the given query and the number of previously submitted queries which contain the query stem.
Ortega 7:23-50 biases query stems based on frequency of queries more commonly used.

	As to claim 15, it is rejected on the same grounds as claim 5.
	As to claim 18, it is rejected on the same grounds as claim 8.

Response to Arguments

Response to Arguments - Claim Rejections - 35 USC § 103

	REMARKS ARGUE, pp. 6-7: The prior art of record does not teach all the elements of the independent claims as amended.

RESPONSE: The argument is moot in view of the new grounds of rejection asserted above (nonetheless, the examiner notes that Thiesson ¶29 states, “the root will contain information that is equally likely regardless of the location. For instance, the query “pizza” will likely appear at the root …”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Jacobs whose telephone number is 571-272-3856. The examiner can normally be reached on Monday - Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Mariela Reyes, can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Edward Jacobs/
Examiner, Art Unit 2159
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159